         20-11618-scc               Doc 3   Filed 07/14/20 Entered 07/14/20 14:35:01       Main Document
                                                          Pg 1 of 2


              Lladro Galleries, Inc.
                                     Southern                NY
                         20-11618




AMAZON CAPITAL SERVICE                                      Supplies        Unliquidated                   $963.02
PO Box 035184
Seattle, WA 98124-5184

C2 Imaging LLC                                             Marketing        Unliquidated                   $13,515.03
Solutions Center Box 774537                                Decoration
Chicago, IL 60677-4005

CLEANING BUILDING SERVICES                                 Cleaning Madison Unliquidated                   $1,787.91
1133 Broadway, Suite 412                                   Store
NEW YORK, NY 10010


CON EDISON                                                 Power Service    Unliquidated                   $3,131.10
Jaff Station
New York, NY 10116-1702

Custom Channels                                                             Unliquidated                   $525.00
                                                           Music at the
2569 Park Lane, Suite 104                                  stores
Lafayette, CO 80026

D&L Transfer                                               Shipping service Unliquidated                   $3,055.84
553 Calvin Street
BERGEN District
Washington Township, NJ 07676
DAY ELEVATOR AND LIFT                                      Maintenance      Unliquidated                   $1,633.13
50 Hempstead Gardens Drive
West Hempstead, NY 11552

Desert Hills Premium Outlets                               Rent             Unliquidated                   $79,030.64
c/o Simon Property Group -
Premium Outlets
105 Eisenhower Parkway, 1st Floor
Roseland, NJ 07068
          20-11618-scc             Doc 3   Filed 07/14/20 Entered 07/14/20 14:35:01           Main Document
                                                         Pg 2 of 2
             Lladro Galleries, Inc.




FEDEX-NYC                                                 Shipping service Unliquidated                       $56.05
PO Box 371461
Pittsburgh, PA 15250-7461

Granite Telecommunications LLC                            Telecommunications Unliquidated                     $1,337.52
P.O. Box 983119
Boston, MA 02298-3119

Johnson Controls Security Solutions                       Security             Unliquidated                   $5,799.60
PO Box 321967
Pittsburgh, PA 15250-7967


Omni Berkshire Place                                      Rent                 Unliquidated                   $358,547.00
21 East 52nd Street
New York, NY 10022
Attention: General Manager
Sovereign Service Corp.                                   Service technician   Unliquidated                   $2,444.25
307 Seventh Avenue
New York, NY 10001

                                                          Rent                 Unliquidated
Williamsburg Outlets L.L.C.                                                                                   $66,448.91
c/o Simon Property Group
60 Columbia Rd. Bldg B, 3rd Floor
Morristown, NJ 07960
Williamsburg Storage                                      Storage              Unliquidated                   $1,179.00
5151 Mooretown Road
Williamsburg, VA 23188

Woodbury Common Premium Outlets                           Rent                 Unliquidated                   $67,697.37
Premium Outlet Partners, L.P.
c/o Simon Property Group
60 Columbia Rd, Building B, 3rd Floor
Morristown, NJ 07960
XPO LAST MILE, Inc.                                       Shipping Service Unliquidated                       $150.47
Network Place 29564
Chicago, IL 60673-1564
